


Exhibit 10.3

 

NONCOMPETITION AGREEMENT

 

In recognition of your critical role as a senior executive with International
Business Machines Corporation (“IBM”) and in recognition of your access to IBM
Confidential Information and/or IBM customer goodwill by virtue of your
position, and/or your membership on the Growth & Transformation Team, and/or
your appointment as an IBM Fellow, and/or as consideration for your promotion or
hiring as a senior executive, along with your eligibility for awards to be
granted to you under an IBM Long-Term Performance Plan, and/or for other good
and valuable consideration, you (“Employee” or “you”) agree to the terms and
conditions herein of this Noncompetition Agreement (the “Agreement”). 
Capitalized terms not otherwise defined shall have the meaning ascribed to them
in Paragraph 2.

 

1.             Covenants.

 

You acknowledge and agree that:

 

a)            the compensation that you will receive in connection with this
Agreement, including any equity awards, cash and other compensation, your
position as a senior executive, and/or your appointment to or continued
membership on the Growth & Transformation Team or any successor team or group
(“G&TT”), if applicable, and/or your appointment as an IBM Fellow, if
applicable, is consideration both for your work at IBM and for your compliance
with the post-employment restrictive covenants included in this Agreement.

 

b)            (i) the business in which IBM and its affiliates (collectively,
the “Company”) are engaged is intensely competitive and your employment by IBM
and/or your membership on the G&TT, if applicable, and/or your role as an IBM
Fellow, if applicable, requires that you have access to, and knowledge of, IBM
Confidential Information, including IBM Confidential Information that pertains
not only to your business or unit, but also to the Company’s global operations;
(ii) you are given access to, and develop relationships with, customers of the
Company at the time and expense of the Company; and (iii) by your training,
experience and expertise, your services to the Company are, and will continue to
be, extraordinary, special and unique.

 

c)             (i) the disclosure of IBM Confidential Information would place
the Company at a serious competitive disadvantage and would do serious damage,
financial and

 

--------------------------------------------------------------------------------


 

otherwise, to the business of the Company; and (ii) you will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
your employment with IBM, disclose, furnish, disseminate, make available or use,
except in the course of performing your duties of employment with IBM, any IBM
Confidential Information or any other trade secrets or confidential business and
technical information of the Company’s customers or vendors, without limitation
as to when or how you may have acquired such information.

 

d)            IBM Confidential Information, whether reduced to writing,
maintained on any form of electronic media, or maintained in your mind or memory
and whether compiled by the Company and/or you, is owned by the Company, and
(i) IBM Confidential Information includes, but is not limited to, information
that derives independent economic value from not being generally known to or
readily ascertainable through proper means by others who can obtain economic
value from its disclosure or use, and is the subject of efforts that are
reasonable under the circumstances to maintain the secrecy of such information;
(ii) IBM Confidential Information includes, but is not limited to, information
that constitutes a trade secret of the Company; and (iii) the retention and/or
use of such IBM Confidential Information by you during or after your employment
with IBM (except in the course of performing your duties and obligations to the
Company) shall constitute a misappropriation of the Company’s trade secrets.

 

e)             during your employment with IBM and for twelve (12) months
following the termination of your employment either by you or by IBM: (i) you
will not directly or indirectly, within the Restricted Area, Engage in or
Associate with (a) any Business Enterprise or (b) any competitor of the Company,
if performing the duties and responsibilities of such engagement or association
could result in you (1) intentionally or unintentionally using, disclosing, or
relying upon IBM Confidential Information to which you had access by virtue of
your job duties or other responsibilities with IBM or (2) exploiting customer
goodwill cultivated in the course of your employment with IBM; however, in the
event that your employment with IBM is terminated by IBM as a direct result of a
resource action or similar restructuring action and not for Cause, the
post-employment restriction in this clause will not apply; and (ii) you will not
directly or indirectly solicit, for competitive business purposes, any actual or
prospective customer of the Company with which you were directly or indirectly
involved as part of your job responsibilities during the last twelve (12) months
of your employment with IBM.

 

2

--------------------------------------------------------------------------------


 

f)             during your employment with IBM and for two (2) years following
the termination of your employment either by you or by IBM for any reason, you
will not directly or indirectly, within the Restricted Area, hire, solicit or
make an offer to, or attempt to or participate or assist in any effort to hire,
solicit, or make an offer to, any Employee of the Company to be employed or to
perform services outside of the Company.

 

2.             Definitions.

 

The following terms have the meanings provided below.

 

a)            “Business Enterprise” means any entity that engages in, or owns or
controls an interest in any entity that engages in, competition with any
business unit or division of the Company in which you worked at any time during
the three (3) year period prior to the termination of your employment.

 

b)            “Cause” means, as reasonably determined by IBM, the occurrence of
any of the following: (i) embezzlement, misappropriation of corporate funds or
other material acts of dishonesty; (ii) commission or conviction of any felony
or of any misdemeanor involving moral turpitude, or entry of a plea of guilty or
nolo contendere to any felony or misdemeanor (other than a minor traffic
violation or other minor infraction); (iii) engagement in any activity that you
know or should know could harm the business or reputation of the Company;
(iv) failure to adhere to the Company’s corporate codes, policies or procedures;
(v) a breach of any covenant in any employment agreement or any intellectual
property agreement, or a breach of any other provision of your employment
agreement, in either case if the breach is not cured to the Company’s
satisfaction within a reasonable period after you are provided with notice of
the breach (no notice and cure period is required if the breach cannot be
cured), provided, however, that the mere failure to achieve performance
objectives shall not constitute Cause; (vi) failure by you to perform your
duties or follow management direction, which failure is not cured to the
Company’s satisfaction within a reasonable period of time after a written demand
for substantial performance is delivered to you (no notice or cure period is
required if the failure to perform cannot be cured); (vii) violation of any
statutory, contractual or common law duty or obligation to the Company,
including, without limitation, the duty of loyalty; (viii) rendering of services
for any organization or engaging directly or indirectly in any business which is
or becomes competitive with the Company, or which organization or business, or
the rendering of services to

 

3

--------------------------------------------------------------------------------


 

such organization or business, is or becomes otherwise prejudicial to or in
conflict with the interests of the Company; or (ix) acceptance of an offer to
Engage in or Associate with any business which is or becomes competitive with
the Company.

 

c)             “Employee of the Company” means any employee of the Company who
worked within the Restricted Area at any time in the twelve (12) month period
immediately preceding any actual or attempted hiring, solicitation or making of
an offer.

 

d)            “Engage in or Associate with” includes, without limitation,
engagement or association as a sole proprietor, owner, employer, director,
partner, principal, joint venturer, associate, employee, member, consultant, or
contractor.  The phrase also includes engagement or association as a shareholder
or investor during the course of your employment with IBM, and includes
beneficial ownership of five percent (5%) or more of any class of outstanding
stock of a Business Enterprise or competitor of the Company following the
termination of your employment with IBM.

 

e)             “IBM Confidential Information” is any information of a
confidential or secret nature that is disclosed to you, or created or learned by
you that relates to the business of the Company, including trade secrets. 
Examples of IBM Confidential Information include, but are not limited to:  the
Company’s formulae, patterns, compilations, programs, devices, methods,
techniques, software, tools, systems, and processes, the Company’s selling,
manufacturing, and servicing methods and business techniques, implementation
strategies, and information about any of the foregoing, the Company’s training,
service, and business manuals, promotional materials, training courses, and
other training and instructional materials, vendor and product information,
customer and prospective customer lists, other customer and prospective customer
information, client data, global strategic plans, marketing plans, information
about the Company’s management techniques and management strategies, information
regarding long-term business opportunities, information regarding the
development status of specific Company products, assessments of the global
competitive landscape of the industries in which the Company competes, plans for
acquisition or disposition of products or companies or business units, expansion
plans, financial status and plans, compensation information, and personnel
information.

 

4

--------------------------------------------------------------------------------


 

f)             “Restricted Area” means any geographic area in the world in which
you worked or for which you had job responsibilities, including supervisory
responsibilities, during the last twelve (12) months of your employment with
IBM.  You acknowledge that IBM is a global company and that the responsibilities
of certain IBM employees, including, without limitation, G&TT members, are
global in scope.

 

3.             Acknowledgements.

 

You acknowledge that a mere agreement not to disclose, use, or rely on IBM
Confidential Information after your employment by IBM ends would be inadequate,
standing alone, to protect IBM’s legitimate business interests.  You acknowledge
that disclosure of, use of, or reliance on IBM Confidential Information, whether
or not intentional, is often difficult or impossible for the Company to detect
until it is too late to obtain any effective remedy.  You acknowledge that the
Company will suffer irreparable harm if you fail to comply with Paragraph 1 or
otherwise improperly disclose, use, or rely on IBM Confidential Information. 
You acknowledge that the restrictions set forth in Paragraph 1 are reasonable as
to geography, scope and duration.

 

4.             Injunctive Relief.

 

You agree that the Company would suffer irreparable harm if you were to breach,
or threaten to breach, any provision of this Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any
bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching, or further breaching,
this Agreement.  This Paragraph shall not, however, diminish the right of the
Company to claim and recover damages in addition to injunctive relief.

 

5.             Severability.

 

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. 
Moreover, if any one or more of the provisions contained in this Agreement shall
be held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable

 

5

--------------------------------------------------------------------------------


 

to the maximum extent allowed by applicable law.  Furthermore, a determination
in any jurisdiction that this Agreement, in whole or in part, is invalid or
unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

 

6.             Headings.

 

The headings in this Agreement are inserted for convenience and reference only
and shall in no way affect, define, limit, or describe the scope, intent or
construction of any provision hereof.

 

7.             Waiver.

 

The failure of IBM to enforce any terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of IBM
to enforce the same.  Waiver by IBM of any breach or default by you (or by any
other employee or former employee of IBM) of any term or provision of this
Agreement (or any similar agreement between IBM and you or any other employee or
former employee of IBM) shall not operate as a waiver of any other breach or
default.

 

8.             Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon IBM, any
successor organization which shall succeed to IBM by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of IBM and any
assigns.  You may not assign your obligations under this Agreement.

 

9.             Disclosure of Existence of Covenants.

 

You agree that while employed by IBM and for two (2) years thereafter, you will
communicate the contents of this Agreement to any person, firm, association,
partnership, corporation or other entity which you intend to be employed by,
associated with or represent, prior to or at the time of accepting such
employment, association or representation.

 

10.          Notice to IBM of Prospective Position.

 

You agree that if, at any time during your employment or within twelve (12)
months following the termination of your employment with IBM, you are offered
and intend to accept a position with any person, firm, association, partnership,
corporation or other entity other

 

6

--------------------------------------------------------------------------------


 

than the Company, you will provide the Senior Vice President of Human Resources
for IBM Corporation with two (2) week written notice prior to accepting any such
position.  This two (2) week written notice is separate from any other notice
obligations you may have under agreements with IBM.  If for any reason you
cannot, despite using your best efforts, provide the two (2) week written notice
prior to accepting any such position, you agree that you will provide two
(2) week written notice prior to commencing that new position.  You acknowledge
and agree that a two (2) week written notice period is appropriate and necessary
to permit IBM to determine whether, in its view, your proposed new position
could lead to a violation of this Agreement, and you agree that you will provide
IBM with such information as IBM may request to allow IBM to complete its
assessment (except that you need not provide any information that would
constitute confidential or trade secret information of any entity other than the
Company).  During the notice period required by this Paragraph, IBM may choose,
in its sole discretion, to limit your duties in your position with IBM and to
restrict your access to IBM’s premises, systems, products, information, and
employees.  IBM is committed to protect its trade secrets and other confidential
and proprietary information, and will take all necessary and appropriate steps
to do so.  Upon giving notice, you agree to cooperate with IBM in good faith to
ensure that its trade secrets and other confidential and proprietary information
are not disclosed, either intentionally or inadvertently.

 

11.          No Oral Modification.

 

This Agreement may not be changed orally, but may be changed only in a writing
signed by the Employee and a duly authorized representative of IBM.

 

12.          Entire Agreement.

 

Although this Agreement sets forth the entire understanding between the Employee
and IBM concerning the restrictive covenants herein, this Agreement does not
impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation of the Employee to the
Company under any other agreement, policy, plan or program of the Company. 
Nothing herein affects your rights, immunities, or obligations under any
federal, state or local law, including under the Defend Trade Secrets Act of
2016, as described in the Company’s Business Conduct Guidelines, or prohibits
you from reporting possible violations of law or regulation to a government
agency, as protected by law.  The

 

7

--------------------------------------------------------------------------------


 

Employee and IBM represent that, in executing this Agreement, the Employee and
IBM have not relied upon any representations or statements made, other than
those set forth herein, with regard to the subject matter, basis or effect of
this Agreement.

 

13.          Governing Law and Choice of Forum.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of law rules.  The
parties agree that any action or proceeding with respect to this Agreement shall
be brought exclusively in the state and federal courts sitting in New York
County or Westchester County, New York.  The parties agree to the personal
jurisdiction thereof, and irrevocably waive any objection to the venue of such
action, including any objection that the action has been brought in an
inconvenient forum.

 

[INSERT EMPLOYEE NAME HERE]

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

By:

 

 

By:

 

 

(Employee Signature)

 

 

Diane J. Gherson

 

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

Employee Serial No.

 

Date

 

 

 

 

8

--------------------------------------------------------------------------------
